WASHBURN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This is a proceeding in habeas corpus in which Jean Scholder, the mother, seeks possession of her child, who is now in the custody of Charles Scholder and his wife, uncle and aunt of the child. An adoption proceeding was brought in the Probate Court by the uncle and aunt, under 8024 GC., and on the same day there was filed the written consent of the mother duly acknowledged and witnessed. Some time later, the mother filed in the. Probate Court a writing signed by her withdrawing and revoking her consent theretofore given. Still later, the probate judge entered an order overruling the withdrawal of consent and at the, same time entered a decree granting the adoption. Held by the Court of Appeals:
Where a proceeding for adoption of a child is by petition under 8024 GC and the facts are such that the written consent of the mother is necessary, the Probate Court is without power to decree it unless the mother at the time of the decree consents in writing to such adoption. It appears that at the time of the entry of the order, the mother not only did not consent, but that she was actually objecting to the order of adoption. Her consent although given is revocable. The order of court was made without jurisdiction and was a nullity. Decree that the mother may have the custody and control of her child as prayed for in the petition.